  Case 21-03006-sgj Doc 40 Filed 06/18/21        Entered 06/18/21 14:11:48      Page 1 of 9




 Jason M. Rudd
 Texas State Bar No. 24028786
 Lauren K. Drawhorn
 Texas State Bar No. 24074528
 WICK PHILLIPS GOULD & MARTIN, LLP
 3131 McKinney Avenue, Suite 500
 Dallas, Texas 75204
 Telephone: (214) 692-6200
 Fax: (214) 692-6255
 Email: jason.rudd@wickphillips.com
         lauren.drawhorn@wickphillips.com

 Counsel for Defendant Highland Capital
 Management Services, Inc.

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                             §                             Case No. 19-34054-SGJ-11
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §                             Chapter 11
                                   §
     Debtor.                       §
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
     Plaintiff.                    §
                                   §
v.                                 §
                                   §                             Adversary No.: 21-03006-sgj
HIGHLAND CAPITAL MANAGEMENT        §
SERVICES, INC.,                    §
                                   §
     Defendant.                    §

                           HIGHLAND CAPITAL MANAGEMENT
                      SERVICES, INC.'S NOTICE OF SUBPOENA TO PWC

TO:      PricewaterhouseCoopers LLP, c/o CT Corporation System, 1999 Bryan Street, Suite 900,
         Dallas, Texas 75201.

         PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil Procedure,

made applicable herein by Rule 9016 of the Federal Rules of Bankruptcy Procedure, Highland



                                             -1-
CORE/3522697.0002/167554575.1
  Case 21-03006-sgj Doc 40 Filed 06/18/21        Entered 06/18/21 14:11:48      Page 2 of 9




Capital Management Services, Inc. (“HCMS”), Defendant in the above-captioned adversary

proceeding (the “Adversary Proceeding”), by and through its undersigned counsel, will cause a

Subpoena to Appear and Testify at a Deposition in a Bankruptcy Case (or Adversary Proceeding)

(the “Subpoena”) to be served upon PricewaterhouseCoopers (“PwC”), attached hereto as Exhibit

1, in connection with the Complaint for (I) Breach of Contract and (ii) Turnover of Property of

the Debtor’s Estate [Docket No. 1] (the “Complaint”).

Dated: June 18, 2021                         Respectfully submitted,


                                          By: /s/ Lauren K. Drawhorn
                                             Jason M. Rudd
                                             Texas State Bar No. 24028786
                                             Lauren K. Drawhorn
                                             Texas State Bar No. 24074528
                                             WICK PHILLIPS GOULD & MARTIN, LLP
                                             3131 McKinney Avenue, Suite 500
                                             Dallas, Texas 75204
                                             Telephone: (214) 692-6200
                                             Fax: (214) 692-6255
                                             Email: jason.rudd@wickphillips.com
                                                     lauren.drawhorn@wickphillips.com

                                             ATTORNEYS FOR HIGHLAND CAPITAL
                                             MANAGEMENT SERVICES, INC.




                                CERTIFICATE OF SERVICE

       I certify that on June 18, 2021, a true and correct copy of the foregoing document was
served on all counsel of record via the Court’s electronic case filing system.

                                              /s/ Lauren K. Drawhorn
                                               Lauren K. Drawhorn




                                             -2-
CORE/3522697.0002/167554575.1
Case 21-03006-sgj Doc 40 Filed 06/18/21   Entered 06/18/21 14:11:48   Page 3 of 9




                        EXHIBIT 1
                   Case 21-03006-sgj Doc 40 Filed 06/18/21                              Entered 06/18/21 14:11:48              Page 4 of 9
  B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                         UNITED STATES BANKRUPTCY COURT
    _________________________________________
           NORTHERN                           District of _________________________________________
                                                                 TEXAS
  In re __________________________________________
        HIGHLAND CAPITAL MANAGEMENT, L.P.
                                       Debtor
                                                                                       Case No. _____________________
                                                                                                19-34054-sg11
            (Complete if issued in an adversary proceeding)
                                                                                       Chapter ___________
                                                                                                11
  _________________________________________
  Highland Capital Management, L.P.
                                      Plaintiff
                           v.                                                          Adv. Proc. No. ________________
                                                                                                      21-3006
  __________________________________________
  Highland Capital Management Services, Inc.
                                     Defendant

                                          SUBPOENA TO TESTIFY AT A DEPOSITION
                                   IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

        PricewaterhouseCoopers (PwC) c/o CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, TX 75201
    To: ________________________________________________________________________________________
                                        (Name of person to whom the subpoena is directed)

     X  Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
    be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
    officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
    matters, or those set forth in an attachment: See attached Exhibit A.

    PLACE                                                                                                        DATE AND TIME
    Deposition will be conducted virtually through Zoom                                                          June 29, 2021, 1:30 p.m. (CT)
    The deposition will be recorded by this method:
    The deposition will take place before a court reporter and will be recorded by stenographic means, may be videotaped, and shall continue from
    day to day until completed.
     X Production: You, or your representatives, must also bring with you to the deposition the following documents,
    electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
   Please produce the documents requested in Exhibit B attached hereto on or before June 28, 2021, at 5:00 p.m. (CT), to Wick Phillips Gould &
   Martin, LLP, 3131 McKinney Ave., Suite. 500, Dallas, Texas 75204.
            The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
    attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
    subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
    doing so.

           06/18/2021
    Date: _____________
                                      CLERK OF COURT

                                                                                       OR
                                      ________________________                                 /s/ Lauren K. Drawhorn
                                                                                               ________________________
                                      Signature of Clerk or Deputy Clerk                            Attorney’s signature


    The name, address, email address, and telephone number of the attorney representing (name of party)
    ____________________________
Highland Capital Management Services, Inc.,
                                         who issues or requests this subpoena, are:
   Lauren K. Drawhorn, Wick Phillips Gould & Martin, LLP, 3131 McKinney Ave., Suite 500, Dallas, TX 75204, 214-692-6200, lauren.drawhorn@wickphillips.com

                                     Notice to the person who issues or requests this subpoena
    If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
    inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
    the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
               Case 21-03006-sgj Doc 40 Filed 06/18/21                              Entered 06/18/21 14:11:48                   Page 5 of 9
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.

Date: _______________
                                                                                   ________________________________________________
                                                                                                                  Server’s signature

                                                                                   ________________________________________________
                                                                                                                Printed name and title


                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
               Case 21-03006-sgj Doc 40 Filed 06/18/21                               Entered 06/18/21 14:11:48                     Page 6 of 9
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
 Case 21-03006-sgj Doc 40 Filed 06/18/21         Entered 06/18/21 14:11:48      Page 7 of 9




                                        EXHIBIT A

                                 EXAMINATION TOPICS

1.     The authentication of any documents produced pursuant to the subpoena.

2.     Preparation of the audited financial statements for Highland Capital Management, L.P.




EXHIBIT A – TOPICS                                                                   SOLO PAGE
 Case 21-03006-sgj Doc 40 Filed 06/18/21           Entered 06/18/21 14:11:48        Page 8 of 9




                                          EXHIBIT B

                                       INSTRUCTIONS

       1.       If any communication or document required to be identified in response to these

Document Requests is claimed to be privileged, such communication or document must be

identified within a privilege log, which shall be produced contemporaneously with the non-

privileged documents responsive to these Document Requests, and which privilege log shall

identify each such communication or document, to the extent applicable, by giving a description

of such communication or document, the title, date of its creation, subject matter, author,

addressee, where it was made or created, persons to whom copies were furnished and to whom the

substance of the documents was communicated at any time after its creation, and the ground(s) for

the privilege claim.

       2.       Whenever the information requested is contained in or may otherwise be derived

or ascertained from a document, you may, in lieu of setting forth the requested information:

                A.     Identify the document from which the answer may be derived;

                B.     Specify the portion (or portions) of the document that contains the

information, or the way in which the information may be derived or ascertained from the

document; and

                C.     Produce the document for inspection and copying (in electronic format, if

available, otherwise as printed on document), or deliver a copy of the document to Defendant's

counsel prior to, or contemporaneous with, service of the answer to the Interrogatories.

       3.       When producing documents pursuant hereto, copies may be produced in lieu of

originals. You are required to produce the documents as they are kept in the usual course of

business or to organize and label them to correspond with each category in these requests.




EXHIBIT B – INSTRUCTIONS & DOCUMENT REQUESTS                                           PAGE 1 OF 2
 Case 21-03006-sgj Doc 40 Filed 06/18/21           Entered 06/18/21 14:11:48        Page 9 of 9




       4.      If any documents requested herein have been lost or destroyed, the documents so

lost or destroyed shall be identified by author, date, and subject matter. In addition, the date of

disposal, the manner of disposal, the reason for disposal, the person authorizing disposal, and the

person disposing of the documents shall be identified.

       5.      If you believe that any of the following Document Requests are ambiguous, send a

letter to Defendant’s counsel specifying which Request is unclear to you and the basis of the

perceived ambiguity. We will respond promptly by letter and attempt to rephrase Request for you.


                                  DOCUMENT REQUESTS

1.     All audited financial statements for Highland Capital Management, L.P. from
       January 1, 2008 until today.




EXHIBIT B – INSTRUCTIONS & DOCUMENT REQUESTS                                            PAGE 2 OF 2
